110 F.3d 62
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Homer W. WALKER, Plaintiff-Appellant,v.Nationsbank;  Joe TEMPLE;  C. Kim Nazarchyk;  Faye McDaniel,Defendants-Appellees.
No. 97-1177.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Homer W. Walker, Appellant Pro Se.
Benjamin Franklin Davis, Jr., SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, NC, for Appellees.
Before RUSSELL,* LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for recusal.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Judge Russell did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)